
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22


Date


Name
Address
City, State

Dear                        :

        I am pleased to inform you that you are eligible to participate in the
Triumph Long Term Incentive Plan for fiscal             . Under this plan you
are receiving an award with the potential to earn $                 in long term
incentive compensation for the              fiscal year. This award value is
equivalent to        % of your [base salary]. The award, if earned (as described
below) provides for the potential receipt of shares of restricted stock granted
under Triumph Group's 2004 Stock Incentive Plan (equal to        % of the award
value) and cash (equal to        % of the award value). The number of shares of
restricted stock to be issued if the award is earned will be based upon the
Triumph Group stock price at the time the Compensation and Management
Development Committee of the Board (the "Committee") determines that the award
has been earned.

        This award will be earned by you if Triumph achieves [performance
metric] of                          for fiscal             , [provided that the
Committee may, in its sole discretion, reduce or eliminate this award if [your
company] [Triumph Group] does not report positive operating income for fiscal
            ]. The determination as to whether the award is earned will be made
by the Committee within 90 days after the end of fiscal             . If earned,
the award will be subject to forfeiture restrictions and will "vest" and become
payable to you on                  ,             , at which time you will
receive the cash portion of the award and the shares, fully released from all
forfeiture restrictions, as long as you remain employed by Triumph or one of its
affiliates through that vesting date.

        If you have any questions about this award, please contact
                                     at Corporate
(                                    ).

        Thank you for your efforts and your contribution to the success of
Triumph Group, Inc.

        Sincerely,

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.22

